             Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 1 of 8
                                                            U.S. Department of Justice
                                                            United States Attorney
                                                            District of Maryland

Judson T. Mihok                                             Suite 400                       DIRECT: 410-209-4903
Assistant United States Attorney                            36 S. Charles Street              MAIN: 410-209-4800
Judson.Mihok@usdoj.gov                                      Baltimore, MD 21201-3119           FAX: 410-962-0716




                                                            April 6, 2021

The Honorable Richard D. Bennett
United States District Judge
United States Courthouse
101 West Lombard Street
Baltimore, MD 21201

           Re:        United States v. Jamie Clemons, RDB 19 0438

Dear Judge Bennett:

       The Government is able to represent that it will be prepared to dismiss the Superseding
Indictment filed in this case (ECF 28) at the sentencing hearing in this matter where the
Defendant will be sentenced upon his plea of guilty to the Indictment filed in this case (ECF 1).

        The statutory sentences that apply to Count One of the Indictment (ECF 1), 18 U.S.C. §
844(i), are a mandatory minimum sentence of 5 years and a maximum sentence of 20 years, as
well as up to 3 years of supervised release, a $250,000 fine, and a $100 special assessment.1
There are no remaining counts in that Indictment (ECF 1) to be dismissed in satisfaction at
sentencing.

                                           Elements of the Offense

       The elements of the offenses to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the dates
alleged in the Indictment, in the District of Maryland:

       a.     The Defendant set fire (or used an explosive) to damage or destroy, or in an
attempt to damage or destroy, property;

           b.         The property was used in or affecting interstate or foreign commerce;

       c.      The Defendant acted maliciously, that is either intentionally or with willful
disregard of the likelihood that damage will result, and not mistakenly or carelessly.


1
 Count One of the Superseding Indictment carries a 7-year mandatory minimum sentence of incarceration with a
40-year maximum sentence, and up to 5 years of supervised release. Count Two of the Superseding Indictment
carries a sentence of up to 10 years of incarceration.
         Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 2 of 8

       There are a number of other consequences to the Defendant’s plea of guilty:

       a.      Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole
               discretion to designate the institution at which it will be served.

       b.      Supervised Release: If the Court orders a term of supervised release, and the
               Defendant violates the conditions of supervised release, the Court may order the
               Defendant returned to custody to serve a term of imprisonment as permitted by
               statute, followed by an additional term of supervised release.

       c.      Restitution: The Court may order the Defendant to pay restitution pursuant to 18
               U.S.C. §§ 3663, 3663A, and 3664. It is anticipated that the restitution in this case
               will be in excess of $500,000.

       d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
               unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may
               be required to pay interest if the fine is not paid when due.

       e.      Collection of Debts: If the Court imposes a fine or restitution, this Office’s
               Financial Litigation Unit will be responsible for collecting the debt. If the Court
               establishes a schedule of payments, the Defendant agrees that: (1) the full amount
               of the fine or restitution is nonetheless due and owing immediately; (2) the
               schedule of payments is merely a minimum schedule of payments and not the
               only method, nor a limitation on the methods, available to the United States to
               enforce the judgment; and (3) the United States may fully employ all powers to
               collect on the total amount of the debt as provided by law. Until the debt is paid,
               the Defendant agrees to disclose all assets in which the Defendant has any interest
               or over which the Defendant exercises direct or indirect control. Until the money
               judgment is satisfied, the Defendant authorizes this Office to obtain a credit report
               in order to evaluate the Defendant’s ability to pay, and to request and review the
               Defendant’s federal and state income tax returns. The Defendant agrees to
               complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure
               of federal tax return information) and a financial statement in a form provided by
               this Office.

        In addition, this Court must be satisfied that the Defendant understands that by entering a
plea of guilty, he surrenders certain rights as outlined below:

       a.      If the Defendant had pled not guilty and persisted in that plea, the Defendant
               would have had the right to a speedy jury trial with the close assistance of
               competent counsel. That trial could be conducted by a judge, without a jury, if
               the Defendant, this Office, and the Court all agreed. In fact, the Defendant’s jury
               trial is scheduled to commence April 12th, and the Government remains ready to
               proceed.

       b.      If the Defendant elected a jury trial, the jury would be composed of twelve
               individuals selected from the community. Counsel and the Defendant would have
               the opportunity to challenge prospective jurors who demonstrated bias or who

                                                 2
            Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 3 of 8

                were otherwise unqualified, and would have the opportunity to strike a certain
                number of jurors peremptorily. All twelve jurors would have to agree
                unanimously before the Defendant could be found guilty of any count. The jury
                would be instructed that the Defendant was presumed to be innocent, and that
                presumption could be overcome only by proof beyond a reasonable doubt.

       c.       If the Defendant went to trial, the Government would have the burden of proving
                the Defendant guilty beyond a reasonable doubt. The Defendant would have the
                right to confront and cross-examine the Government’s witnesses. The Defendant
                would not have to present any defense witnesses or evidence whatsoever. If the
                Defendant wanted to call witnesses in defense, however, the Defendant would
                have the subpoena power of the Court to compel the witnesses to attend.

       d.       The Defendant would have the right to testify in the Defendant’s own defense if
                the Defendant so chose, and the Defendant would have the right to refuse to
                testify. If the Defendant chose not to testify, the Court could instruct the jury that
                they could not draw any adverse inference from the Defendant’s decision not to
                testify.

       e.       If the Defendant were found guilty after a trial, the Defendant would have the
                right to appeal the verdict and the Court’s pretrial and trial decisions on the
                admissibility of evidence to see if any errors were committed which would require
                a new trial or dismissal of the charges. By pleading guilty, the Defendant
                knowingly gives up the right to appeal the verdict and the Court’s decisions.

       f.       By pleading guilty, the Defendant will be giving up all of these rights. By
                pleading guilty, the Defendant understands that the Defendant may have to
                answer the Court’s questions both about the rights being given up and about the
                facts of the case.

       g.       If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving
                up the right to file and have the Court rule on pretrial motions, and there will be
                no further trial or proceeding of any kind in the above-referenced criminal case,
                and the Court will find the Defendant guilty.

       h.       By pleading guilty, the Defendant will also be giving up certain valuable civil
                rights, including the right to possess a firearm, the right to vote, and the right to
                various benefits.

       In addition, the Defendant understands that the Court will determine a sentencing
guidelines range for this case (henceforth the “advisory guidelines range”) pursuant to the
Sentencing Reform Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and
3742(e)) and 28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court
will impose a sentence pursuant to the Sentencing Reform Act, as excised, and must take into
account the advisory guidelines range in establishing a reasonable sentence.




                                                   3
         Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 4 of 8

                             Advisory Sentencing Guidelines Apply

        The Government submits that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C. §§ 3551-3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant should understand that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

        Below are the Government’s preliminary guideline calculations. Given that there is no
plea agreement in this case, there also is no agreement as to the applicable offense levels or
criminal history category. The offense levels set forth below are intended only to assist the Court
at the Rule 11 proceeding, and do not bind the Government in any way. The Government may
argue in favor of a different offense level at sentencing.

        The Government has also attached a Statement of Facts, set forth in Attachment A, which
is incorporated by reference herein. The Government would be prepared to prove those facts,
among others, beyond a reasonable doubt at trial.

                   Group One: Malicious Destruction of Real Property by Fire

     The Base Offense Level for Group One starts at a base offense level is 24, pursuant to
USSG §2K1.4(a)(1).

      Pursuant to USSG §2K1.4(b)(1), there is an increase of 2 levels because the offense was
committed to conceal another offense.

       Therefore, the final offense level for Group One is 26.

                 Group Two: Possession of an Unregistered Destructive Device

       Group Two involves relevant conduct under USSG §1B1.3, specifically the Possession of
an Unregistered Destructive Device. The applicable base offense level is 20, pursuant to USSG
§2K2.1(a)(4)(B).

        Since the offense involved possession of a destructive device, there is an increase of 2
levels pursuant to USSG §2K2.1(b)(3)(B).

        Since the possession was in connection with another felony offense, there is an increase
of 4 levels pursuant to USSG §2K2.1(b)(6)(B).

       Therefore, the final offense level for Group Two is 26.

                                 Relevant Conduct USSG §3D1.4

        Under USSG §3D1.4, the offense conduct does not group. The highest base offense level
is 26. One level is added to that offense level, and since the offense conduct for Group Two is


                                                 4
         Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 5 of 8

equally serious, an additional level accrues. Therefore, 2 levels are added to base offense level
26, so the adjusted offense level is 28. USSG §3D1.4(a)

        Acceptance of Responsibility: The U.S. Attorney’s Office will not oppose a 2 level
reduction in the Defendant’s adjusted offense level pursuant to USSG §3E1.1(a), based upon the
Defendant’s apparent prompt recognition and affirmative acceptance of personal responsibility
for the Defendant’s criminal conduct. However, this Office will not be moving for a third level
for acceptance under USSG §3E1.1(b), and as the Application Notes make plain, “Because the
Government is in the best position to determine whether the defendant has assisted authorities in
a manner that avoids preparing for trial, an adjustment under subsection (b) may only be granted
upon a formal motion by the Government at the time of sentencing.” USSG §3E1.1, comment.
(n.6)(emphasis added). Again, the trial is less than one week away, the Government is fully
prepared to proceed, and has already expended considerable resources to prepare for trial.

        This Office may oppose any adjustment for acceptance of responsibility under USSG
§3E1.1(a) if the Defendant: (i) fails to admit facts necessary to support his guilty plea; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of his guilty plea and the date of sentencing; or (vii) attempts to
withdraw the plea of guilty.

        Thus, the Government anticipates a final adjusted offense level of 26. A pre-plea criminal
history report was prepared which assessed the Defendant 14 criminal history points placing him
in criminal history category VI. With an adjusted base offense level of 26, and criminal history
category VI, the advisory USSG range is 120 to 150 months of incarceration.

                                         Waiver of Appeal

        By pleading guilty, the Defendant knowingly waives all right, pursuant to 28 U.S.C. §
1291 or any other statute or constitutional provision, to appeal the Defendant’s conviction on any
ground whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on
the ground that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on
the ground that the admitted conduct does not fall within the scope of the statute(s), to the extent
that such challenges legally can be waived.

                Defendant’s Consent to Proceed Remotely for Rule 11 Guilty Plea

        Pursuant to the Coronavirus Aid, Relief, and Economic Recovery Act, H.R. 748 (the
CARES Act), enacted on March 27, 2020, that certain federal court proceedings are permitted to
proceed telephonically, or via video-teleconference. Section 15002(b) of the CARES Act permits
the District Court to conduct certain hearings in felony matters remotely. Further, pursuant the
District of Maryland's Standing Order 2020-06, dated March 29, 2020, and subsequent Standing
Orders, District Court Judges are permitted to conduct Rule 11 plea hearings and sentencing
hearings in felony cases remotely.

       The Defendant consents after fully consulting with his attorneys to proceed with the Rule
11 plea hearing telephonically, or via video-teleconference, in this matter. Because an in-person /

                                                  5
         Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 6 of 8

in-court proceeding in this matter cannot occur without serious jeopardy to public health and
safety, and because delay in this case will result in serious harm to the interests of justice, the
Defendant specifically requests to proceed remotely. The Defendant agrees to proceed remotely,
and knowingly and expressly waives any and all rights to a personal appearance in court in this
matter.

              Knowing, Voluntary Plea; Satisfied With Attorney(s) Representation

        The Court must be satisfied that the Defendant has reviewed and understood all of the
rights he is giving up by virtue of pleading guilty, as well as the possible penalties he is facing at
sentencing. That the Defendant understands and voluntarily agrees to proceed with his guilty
plea, and understands that he is subject to certain penalties, including at least 5 years of
incarceration, as outlined above. In addition, the Court needs to be satisfied that the Defendant
has had ample time to consider pleading guilty and the attendant consequences, to discuss same
with his attorneys, and that he is completely satisfied with the representation of his attorneys.
Further, that the Defendant’s attorneys have carefully reviewed these rights and possible
penalties with the Defendant, and that the Defendant has advised his attorneys that he
understands his rights and the possible penalties. Further, that the Defendant’s attorneys feel that
the Defendant’s decision to plead guilty and proceed to sentencing is an informed and voluntary
one.

                                           No Agreement

        Given that the parties have not entered into any plea agreement, there are no agreements,
promises, undertakings, or understandings between the Defendant and the Government with
respect to the Guidelines calculation, the Defendant’s criminal history, the sentence to be
recommended, or any other issues related to sentencing.

       Thank you for your consideration of this matter.


                                                       Very truly yours,

                                                       Jonathan F. Lenzner
                                                       Acting United States Attorney


                                                       ___________________________
                                                       Judson T. Mihok
                                                       Mary W. Setzer
                                                       Assistant United States Attorneys




                                                  6
         Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 7 of 8

                                      ATTACHMENT A
                                   STATEMENT OF FACTS

       If this case had proceeded to trial, this Office would have proven the following facts,
among others, beyond a reasonable doubt. The following facts do not encompass all of the
evidence that would have been presented had this matter proceeded to trial.

       Jamie Clemons, (the “defendant”) is 35 years old, and a resident of Pasadena, Maryland.
At all times relevant to this case, the defendant lived approximately .6 miles from Coconut
Charlie’s, a restaurant and bar previously located at 9129 Fort Smallwood Road in Pasadena,
Maryland. In the early morning hours of Friday, July 28, 2017, the defendant maliciously set fire
to Coconut Charlies in an attempt to conceal evidence of an assault he had committed there on
July 22, 2017.

        On that prior occasion, Saturday July 22, 2017 at approximately 1:00 a.m., the defendant
assaulted his girlfriend, N.M., outside on the patio area of Coconut Charlie’s. An Anne Arundel
County police officer witnessed this assault, and it was also captured by the video surveillance
system of Coconut Charlie’s. As a result of this incident, the defendant was charged with Assault
Second Degree and Theft Less than $100 in the District Court of Anne Arundel County (Case
Number: D-07-CR-17-01749) and was served with a summons for this case on July 27, 2017, the
day before he committed the arson of Coconut Charlies. The surveillance camera that captured
the defendant’s assault was camera # 9, which was visibly located on the west exterior of the
building.

        On July 28, 2017, just prior to approximately 2:51 a.m., the defendant threw several cups
(at least six) filled with gasoline onto the roof of Coconut Charlie’s. At approximately 2:51 a.m.,
the defendant threw multiple incendiary devices (at least two), that is plastic cups filled with
gasoline with a wick made from cloth that he lit prior to throwing at the structure of Coconut
Charlie’s. At least one incendiary device landed in the area of camera #9, the same camera that
was visible and in the immediate vicinity of where the defendant had assaulted N.M. on July 22,
2017.

        The fire that resulted steadily grew and was visible to a passerby who called 911 at
approximately 3:06 a.m. Due to the size of the fire, several agencies responded in an attempt to
control and extinguish the fire. While attempting to suppress the fire, firefighter K.G. sustained
injuries due to the force of a backdraft that caused him to fall off a ladder. Firefighter K.G.
sustained burns to his neck and both ears.

        A fire scene examination was conducted, and the area of origin of the fire was determined
to be the west exterior of the restaurant. Investigators reviewed the exterior camera footage from
the video recording system, which remained operational after the fire, and were able to observe
the initial fire event. Surveillance cameras captured multiple flashes of light (at least three),
followed by a sustained fire on the west exterior of the structure.

       Based upon fire patterns, fire dynamics, and the surveillance video, the cause of the fire
was determined to be incendiary. The remains of multiple incendiary devices the defendant had
thrown at the building were located on the roof and exterior grounds of the building. The items
consisted of plastic cups filled with gasoline with wicks that were set on fire prior to throwing
         Case 1:19-cr-00438-RDB Document 168 Filed 04/06/21 Page 8 of 8

same on to the roof and exterior patio of the building. Eighteen total items of evidentiary value
were collected, fourteen of which were found to contain the presence of gasoline. Charred melted
plastic cups, and a burnt cloth used as a wick material were recovered.

        An accelerant detection K9 also alerted to the presence of gasoline on the west side of the
exterior just on the other side of the fence surrounding Coconut Charlie’s. This is the area where
the defendant launched the devices at Coconut Charlie’s. A short distance away, along the north
side of the exterior of the property fence line, an XL glove was found which tested positive for the
presence of an ignitable liquid. This glove also contained the defendant’s DNA.

        On November 30, 2017, a federal search warrant was obtained for the text message
contents of the defendant’s cell phone. The contents of those messages revealed that after the
assault and in the days leading up to the fire, the defendant sent multiple text messages to several
different people, expressing concern as to whether police would obtain the video surveillance of
the assault, and as to what specifically the video had captured.

        On July 26, 2017, the defendant texted someone, “Yea they’ll probably get the video I’ll
be fucked more bs from fucking drinking told if I don’t stop I’m gonna get n trouble.” On the
same day, he sent another text to another individual that read, “I mean I don’t think they’ll get the
video it’s not like she press charges n the cops from northern [police officer’s name].” A different
individual sent the defendant the text, “So he has zero proof then SMFH u got this he ain’t getting
far with those bogus charges…just the tape is all he has and [N.M.] can say u were kidding or
something and she didn’t press charges so that’s good.” The defendant texted that same individual
“[owner of Coconut Charlies] will give them the tape.” When the person responded that the charges
wouldn’t “stick,” the defendant replied, “If they get the tape it will[.]”

        In the early morning hours of July 28, 2017, the defendant assembled multiple incendiary
devices akin to Molotov cocktails, then lit the wicks for the devices on fire, and threw them at the
exterior of Coconut Charlie’s in an attempt to burn the structure and the video surveillance system,
which had captured his assault on his girlfriend the week prior. As a result of the arson, Coconut
Charlies sustained over $500,000 in damage; the building was razed and the business was forced
to permanently close.

        A search of the National Firearm Registration and Transfer Record, which is the official
repository for the National Firearms Act Division and records the registration of all lawfully owned
and possessed incendiary devices revealed that the incendiary devices used by the defendant to
commit the arson of Coconut Charlies were not properly registered.




                                                 2
